Citation Nr: 0005630	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $4,695.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a April 1995 decision from the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, VA Regional Office (RO), which denied waiver of 
overpayment of VA disability benefits in the calculated 
amount of $4,695.  The case was subsequently transferred to 
the Atlanta, Georgia RO.

The Board observes that the RO, in February 1995, notified 
the veteran that his pension benefits were reduced effective 
February 1, 1992.  In a statement received in March 1995, the 
veteran requested waiver of recovery of the overpayment.  In 
February 1996, the RO issued a Statement of the Case (SOC) 
addressing a waiver of recovery in the amount of $4,695.  The 
SOC also addressed a previous overpayment of $1588; however, 
there is no waiver decision in the file other than the $4,695 
debt.  The debts of $4,695 and $1,588 are separate.  A SOC is 
not a decision making document.  The SOC by which the veteran 
was notified of this decision concerning waiver of the $1,588 
debt did not include an adequate explanation of the veteran's 
appeal rights as to that issue.  

The Board finds that the issue of waiver of recovery of 
overpayment of $1,588 is not ripe for appellate review.  
Absent a decision, notice of disagreement, statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a
matter over which it has no jurisdiction.  Hazan v. Gober, 10 
Vet. App. 511(1997).  

The Board REMANDED the case to the RO in March 1998 for 
additional development on the issue of creation of the debt.  
In the July 1999 supplemental statement of the case, the RO 
addressed the creation of the 1991 overpayment.  The Board 
further notes that the RO previously explained the creation 
of the 1991 overpayment in May 1994 and August 1994 letters 
to the veteran.  As previously noted the 1991 overpayment is 
not before the Board, thus this issue is not inextricably 
intertwined.  


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
January 1986. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual income and that he should notify 
the VA of any changes in income. 

3.  A January 1993 Eligibility Verification Report (EVR) 
showed only retirement pay, social security benefits, and 
other retirement.  There was no other income reported.

4.  In 1994, the RO found that the veteran had received 
additional income from rental property in 1992 and that this 
information had failed to be reported to the VA.

5.  In December 1994, the veteran's pension benefits were 
reduced effective February 1, 1992, based the veteran's 
unreported income.  This action created an overpayment of 
$4,695.

6.  The overpayment was created by the veteran's willful 
failure to report receipt of additional income, despite his 
knowledge that he was required to do so, and that an 
overpayment would likely result from his failure to report 
such income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $4,695, is precluded by 
the veteran's bad faith.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran disability pension benefits in a 
January 1986 rating decision, effective July 1985.  In the 
January 1986 award letter with an attached VA Form 21-8768, 
the RO informed the veteran that in determining his countable 
income, the following sources were included: earned $0.00; 
Social Security $0.00; retirement $0.00; interest $0.00; 
insurance $0.00; and other income $1200.00 for him and earned 
$0.00; Social Security $0.00; retirement $0.00; interest 
$0.00; insurance $0.00; and other income $1200.00 for his 
spouse.  It is noted that the $1200 was from rental property.  
The veteran was advised that his rate of pension was directly 
related to his and his family's income and to notify the VA 
of any changes in income of himself or his family as failure 
to do so may result in the creation of an overpayment.  He 
was thereafter advised of the income upon which his award was 
based and of reporting requirements by means of numerous 
letters from VA.  The Board notes that the veteran continued 
to report income from the rental property in annual EVRs 
until 1991.  

In a January 1993 EVR, the veteran reported 1992 income from 
his retirement, his spouse's Social Security, and his 
spouse's other retirement.  No other income was reported for 
1992 or projected for 1993.  In a February 1993 award letter 
with an attached VA Form 21-8768, the RO informed the veteran 
that in determining his countable income, the following 
sources were included: earned $0.00; Social Security $0.00; 
retirement $898.00; interest $0.00; insurance $0.00; and 
other income $0.00 for him and earned $0.00; Social Security 
$2364.00; retirement $1608.00; interest $0.00; insurance 
$0.00; and other income $0.00 for his spouse. 

In a December 1994 letter, the RO notified the veteran that 
it proposed to reduce his disability pension benefits 
effective from February 1, 1992, based on evidence showing 
that he received additional income in the amount of $2,315 
from property rental.  The veteran was provided 60 days to 
respond and submit evidence showing that an adjustment should 
not be made.  The veteran submitted unreimbursed medical 
expense and receipts dated in 1993 for work on the property.  
The RO, in the February 1995 letter, explained that 
unreimbursed medical expenses were used to reduce income for 
VA purposes for 1992 and 1993.  In February 1995, the 
veteran's benefits were reduced effective February 1, 1992, 
through December 1, 1994.  This action resulted in an 
overpayment of $4,695.  The veteran was notified of the 
overpayment in March 1995.

In March 1995, the veteran submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship. 

The Committee denied the veteran's request for waiver in an 
April 1995 decision.  The Committee determined that there was 
bad faith involved in the creation of the indebtedness on the 
grounds that there was knowledgeable intention on the 
veteran's part to seek an unfair advantage or neglect or 
refuse to fulfill some duty or contractual obligation, that 
is, continuing to receive disability pension without 
reporting receipt of additional income.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1999); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 25.  In Richards, the Court stated, ". 
. . the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  In this case, the Board 
finds evidence of bad faith on the basis of the valid 
regulatory criteria (willful intention on the part of the 
claimant to seek an unfair advantage).  

Turning to the facts of this case, in April 1995 the 
Committee denied the veteran's request for waiver of recovery 
of a $4,695 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his 
additional income from rental property for 1992, 1993, and 
1994.

The evidence of record establishes that the veteran's failure 
to report his receipt of additional income was not mere 
inadvertence.  The Board notes that according to the 
information of record, at the time of his award of disability 
pension, the veteran was receiving income from his rental 
property.  In letters pertaining to his award of disability 
pension benefits, the RO explained to the veteran with 
particularity that his pension award was based, in part, on 
his income from the rental property as well as the other 
income reported.  Moreover, the veteran continued to report 
the rental property income for a number of years.  Thus, he 
was well aware of his obligation to report all sources of 
income fully and of the relationship between his income and 
his VA pension entitlement, yet he did not report the income 
in 1992, 1993, and 1994 and accepted VA pension payments to 
which he knew he was not entitled.  The actions of the 
veteran reflect more than negligence in a failure to report.  
The veteran intentionally entered a "0" for income in the 
appropriate box and then signed and dated the form which 
notified him of potential penalties.  This establishes an 
affirmative action on his part rather than neglect.

In light of the foregoing evidence, the veteran's argument 
that he was informed by VA counselor that he did not need to 
report this income as the business expenses exceeded the 
rental income is not credible.  The EVR specifically 
requested that he report total income from all sources.  He 
knew he had to report his income, and he knew the 
consequences of failing to report it.  His failure to report 
his income was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$4,695 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (1999) (directing that considerations of 
equity and good conscience are inapposite where fraud, 
misrepresentation or bad faith is found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $4,695 is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

